Citation Nr: 1002953	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  03-10 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
mood disorder, and schizoid personality disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 until May 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

In July 2004, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.

The issue on appeal was previously denied by the Board in a 
February 2005 decision.  The Veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an October 2006 Order, the Court vacated the 
February 2005 Board decision and remanded the matter back to 
the Board for development consistent with the parties' Joint 
Motion for Order Vacating Board's Decision and Incorporating 
the Terms of this Remand (Joint Motion).

Subsequently, this case was before the Board again in June 
2007 when it was remanded for further development.  

The Veteran originally filed a claim of entitlement to 
service connection for PTSD.  Although not claimed by the 
Veteran, the Board has recharacterized the issue on appeal as 
indicated above to include mood disorder and schizoid 
personality disorder.  See Clemons v. Shinseki, 23 Vet. App. 
1, 4-5 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder.  The Veteran contends that 
incidents during his service on the border between East and 
West Germany during the Cold War caused his PTSD.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any psychiatric 
condition.  Upon examination at separation from service in 
February 1968 the Veteran was not noted to have any 
psychiatric condition.

The Veteran's post service treatment records reveal that the 
Veteran was treated by the Vet Center in St. Petersburg, 
Florida for PTSD.  In a letter dated in August 2001 a social 
worker at the Vet Center indicated that the Veteran's 
reported symptoms, including hypervigilence, sleep 
disturbance, avoidance, and intrusive thoughts, were 
consistent with a diagnosis of PTSD.  The social worker noted 
that the Veteran's PTSD symptoms significantly hindered the 
Veteran's ability to function in an effective manner and his 
ability to tolerate the normal stresses involved in social 
and work interactions.

In May 2008 the Veteran was afforded a VA Compensation and 
Pension (C&P) PTSD examination.  The Veteran reported that in 
service he felt harassed by the East German soldiers because 
he would hear gunfire at night and felt that he was being 
fired at.  After examination the Veteran was diagnosed with 
PTSD and assigned a GAF score of 65.  The examiner noted that 
it would be mere speculation to differentiate between the 
Veteran's Axis I diagnosis of PTSD and the Veteran's Axis II 
diagnosis of schizoid personality disorder.  The examiner did 
not render an opinion regarding whether the Veteran's 
conditions were related to the Veteran's active service or to 
the Veteran's reported stressors in active service.

In May 2009 the Veteran was afforded another VA C&P PTSD 
examination.  After examination the Veteran was afforded an 
Axis I diagnosis of mood disorder and an Axis II diagnosis of 
schizoid personality disorder and assigned a GAF score of 70.  
The examiner rendered the opinion that the Veteran did not 
meet the criteria for a diagnosis of PTSD and that the 
Veteran had limited disability primarily due to his chronic 
schizoid traits.  The examiner did not render an opinion 
regarding whether the Veteran's diagnosed mood disorder or 
schizoid personality disorder are due to the Veteran's active 
service.

As stated above, the Board notes that the Court has held that 
claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  Clemons 
v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

As such, the Veteran's initial claim of entitlement to 
service connection for PTSD has been recharacterized as a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, mood disorder, and 
schizoid personality disorder.

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As the examiner in May 2008, while 
diagnosing PTSD, failed to render an opinion regarding the 
etiology of the Veteran's condition and the examiner in May 
2009, while diagnosing a mood disorder and schizoid 
personality disorder and excluding a diagnosis of PTSD, 
failed to render an opinion regarding whether the Veteran's 
mood disorder and/or schizoid personality disorder was 
related to the Veteran's active service, the claim must be 
remanded for the Veteran to be afforded a VA medical 
examination and for an opinion to be rendered regarding the 
etiology of any and all acquired psychiatric disorders found 
to be present.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric 
examination to determine the nature, 
extent and etiology of any and all 
psychiatric disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All necessary tests should be 
conducted, and the examiner should rule 
in or exclude a diagnosis of PTSD.  The 
report of examination should note all 
psychiatric disabilities found to be 
present, and the examiner must 
acknowledge and comment on the Veteran's 
reports of a continuity of psychiatric 
symptoms since service.  Thereafter, he 
or she must opine as to whether it is at 
least as likely as not that any 
psychiatric disability found to be 
present is related to or had its onset 
during service.  If the examiner 
diagnoses the Veteran as having PTSD, the 
examiner should indicate the stressor(s) 
underlying that diagnosis.  The rationale 
for any opinion expressed should be 
provided in a legible report.

2.  Thereafter, adjudicate the Veteran's 
claim.  If the benefit sought on appeal 
is not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


